Citation Nr: 1333978	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  10-34 625	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for tracheal deviation, bilateral laryngoceles, voice changes, and difficulty breathing and swallowing, due to VA surgery in May 2009.

5.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for anterior cervical seroma due to VA surgery in May 2009.

6.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a sleep disorder due to VA surgery in May 2009.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARINGS ON APPEAL

Veteran and D.S. 
ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1968 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2011, the Veteran appeared at hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran contends that he has posttraumatic stress disorder that is related to his active service.  He was previously denied service connection for a psychiatric disorder other than posttraumatic stress disorder in rating decisions dated in April 1984 and June 1984.  As finality attached to the rating decisions, new and material evidence is required to reopen the claim of service connection for a psychiatric disorder other than PTSD.  And a reopen claim of service connection for a psychiatric disorder other than PTSD is not part of the current claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finality is an exception to whether there is a separate claim or one claim encompassing different psychiatric diagnoses).  

The claims of service connection for a bilateral hearing loss disability and for a cervical spine disability and claims pursuant to 38 U.S.C.A. § 1151 are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran did not engage in combat, posttraumatic stress disorder was not diagnosed in service, there is no credible evidence of fear of hostile military or terrorist activity, or credible evidence of a noncombat in-service stressor to support a diagnosis of posttraumatic stress disorder.


CONCLUSION OF LAW

The criteria for service connection for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.   






Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA  notice by letter dated in May 2009.  A February 2010 letter included a PTSD questionnaire to elicit information necessary to corroborate an alleged in-service stressor. 

As for content and timing of the VCAA notice, the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of a claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service personnel and available treatment records, VA records, and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  






On the claim of service connection for posttraumatic stress disorder, there is no credible supporting evidence of an in-service stressor so that there is no possible association of the claimed disability and service.  Nor is there any medical evidence of a diagnosis of posttraumatic stress disorder.  For these reasons, VA is not required to provide a medical examination or to obtain a medical opinion under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).






Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with  § 4.125(a), that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Unless posttraumatic stress disorder is diagnosed in service and the in-service stressor is related to service, or the in-service stressor is related to combat or to fear of hostile military or terrorist activity, or to a prisoner -of-war experience, or to a personal assault, the Veteran's lay testimony alone may not establish the occurrence of an alleged noncombat in-service stressor and the record must contain credible supporting evidence that the alleged noncombat in-service stressor actually occurred.  38 C.F.R. § 3.304(f); see Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that medical nexus evidence is required for credible supporting evidence in a personal assault case).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran was not in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 





Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Evidence 

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of posttraumatic stress disorder.

After service in March 1984 the Veteran was hospitalized for treatment of alcohol abuse, drug abuse, and mixed personality disorder.  He was noted to have been previously admitted for the same problems.

An August 2008 VA PTSD screen was found to be negative for posttraumatic stress disorder.  The Veteran specifically denied all four questions on the PTSD screen.

In testimony before the undersigned, and in a written statement dated in September 2009, the Veteran reported his stressor related to posttraumatic stress disorder was his service involving flights to return dead soldiers and Marines from Vietnam to Japan.  He testified that at times the body bags would be split open and he would have to place remains back in the bags.  





In a memorandum dated in November 2009, the RO determined that the Veteran had not provided sufficient information to enable corroboration from a service department.

Analysis

On the basis of the service treatment records, posttraumatic stress disorder was not affirmatively shown during service and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established. 

The Veteran does not argue and the record does not show that the alleged in-service stressors were related to combat.  Whereas here the alleged in-service stressors are not combat related, the alleged in-service stressors must be corroborated by credible supporting evidence.  Cohen v. Brown, 19 Vet. App. 128, 141 (1997) § 3.304(f)). 

The Veteran did not serve in combat and he was stationed in Japan or the United States for his entire period of service.  Although the Veteran reported participation in flights to Saigon in Vietnam, this is not confirmed, and there is no evidence of fear of hostile military activity under 38 C.F.R. § 3.304(f)(3), that is, actual or threatened death or serious injury or threat to one's physical integrity.  

In the absence of a diagnosis of posttraumatic stress disorder in service, or an in-service stressor related to combat or to fear of hostile military or terrorist activity, or to a prisoner -of-war experience, or to a personal assault, the Veteran's lay testimony alone may not establish the occurrence of an alleged noncombat in-service stressor and the record must contain credible supporting evidence that the alleged noncombat in-service stressor actually occurred.  38 C.F.R. § 3.304(f); see Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that medical nexus evidence is required for credible supporting evidence in a personal assault case).




The only evidence of the in-service stressors are the Veteran's statements and testimony and the Veteran's lay testimony alone is insufficient proof of a noncombat stressor. 

In the absence of credible supporting evidence of the alleged in-service stressors, there is no possible association with service, and VA is not required to further develop the claim by affording the Veteran a VA examination or by obtaining a VA medical opinion under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

To the extent that the Veteran asserts that he has posttraumatic stress disorder, Also by regulation the diagnosis of posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  38 C.F.R. § 3.304(f). 

The Veteran as a lay person is competent to establish a diagnosis of a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition (noting, in a footnote, that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer)). 

As previously explained, by regulation the diagnosis of posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV). 38 C.F.R. § 3.304(f).  For this reason, posttraumatic stress disorder is not a simple medical condition that the Veteran as a lay person is competent to identify. 




Whereas here the diagnosis of posttraumatic stress disorder involves a medical diagnosis, not capable of lay observation, and posttraumatic stress disorder is not a simple medical condition, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159. 

As a lay person, the Veteran is not qualified, that is, he is not competent, through specialized education, training, or experience to offer a medical diagnosis of posttraumatic stress disorder.  Because the Veteran's statements are not competent evidence, the statements are excluded, that is, not admissible, as evidence that the Veteran has posttraumatic stress disorder. 

There is no diagnosis of posttraumatic stress disorder in the record, and the VA PTSD screen in August 2008 was specifically noted to be negative for posttraumatic stress disorder.

As for the lay statements of a witness, a lay witness is competent to describe symptoms of changes in the Veteran's behavior after service.  It is not argued or shown that the lay witness is qualified through specialized education, training, or experience to relate the changes in the Veteran's behavior after service to posttraumatic stress disorder and the statements are not competent evidence. 

In the absence of competent medical evidence of a diagnosis of posttraumatic stress disorder based on credible supporting evidence of a noncombat in-service stressor, there is no valid claim for service connection.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303 , 3.304(f); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 







As there is no competent evidence to support the claim of service connection, considering all the evidence, including the lay and medical evidence, the Veteran has not met the evidentiary burden to establish all elements of his claim, and the benefit-of-the-doubt standard of proof does not apply as there is no approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for posttraumatic stress disorder is denied.


REMAND

The Veteran contends that his current bilateral hearing loss is related to noise exposure during service.  On VA audiology examination in November 2009, the VA examiner's opinion was inadequate.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.

The Veteran contends that he has a current disability of the cervical spine related to the cumulative effects of boot camp and other physical training.  The Veteran has not been provided with a VA examination to assess whether the current disability may be related to service.

The Veteran is seeking compensation under 38 U.S.C.A. § 1151 for disability he claims resulted from cervical discectomy at the VAMC in Charleston on May 1, 2009.  Eight days after surgery the Veteran reported to urgent care with a hoarse voice and swelling at the incision site.  X-rays demonstrated soft tissue swelling and tracheal deviation to the left.  He was then transferred to the Medical University of South Carolina intensive care unit where he remained for three days.  


In April 24, 2009, VA records refer to informed consent, but the complete consent form is not in the file.  Also the Veteran has testified to additional disability following surgery by VA in the form of tracheal deviation, bilateral laryngoceles, voice changes, difficulty breathing and swallowing, anterior cervical seroma, and a sleep disorder.  In light of an incomplete record, further development of under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the informed consent document for the surgery by VA in May 1, 2009, as referred to in the VA outpatient record on April 24, 2009, the source of which was "Vista Imaging."

2.  Afford the Veteran a VA examination to determine: 

a).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that prior to the surgery in May 2009, surgery, the cervical spine pathology, diagnosed as cervical spondylosis and degenerative disc disease, was related to an injury, disease, or event in service?   

b).  Did the Veteran incur additional disability in the form of tracheal deviation, bilateral laryngoceles, voice changes, difficulty breathing and swallowing, anterior cervical seroma, or a sleep disorder as result of the surgery by VA in May 2009? 





c).  If, and only if, the Veteran did incur additional disability due to VA surgery in May  2009, was the additional disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA, that is, VA failed to exercise the degree of care that would be expected of a reasonable health care provider?  

d).  If the additional disability was not due to fault on the part of VA, was the additional disability an event not reasonably foreseeable, that is, the additional disability was one that a reasonable health-care provider would not have considered to be an ordinary risk of a cervical diskectomy?  

The Veteran's file must be provided to the VA examiner for review.   

3.  Afford the Veteran a VA audiological examination to determine:  

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that a bilateral hearing loss disability, if present, is related to noise exposure in service.  The examiner must comment on the Veteran's complaints that he has had difficulty hearing since service.  

The Veteran's file must be provided to the VA examiner for review.  


4. After the above development, adjudicate the claims.  If any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


